Exhibit 10.2
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Agreement (this “Agreement”) dated as of April 27,
2007, is between BE Aerospace, Inc., a Delaware corporation (the “Company”) and
Amin J. Khoury (“Executive”).
 
WHEREAS, Executive and the Company entered into an amended and restated
Employment Agreement dated as of July 31, 2006 (the “Employment Agreement”); and
 
WHEREAS, Executive, having provided services to the Company since August 1,
1987, agrees to provide services for an additional period as provided herein,
and the Company wishes to procure such services; and
 
WHEREAS, Executive and the Company wish to further amend and restate the
Employment Agreement in its entirety in the manner set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:
 

1.            
REFERENCE TO EMPLOYMENT AGREEMENT.

 
The Employment Agreement is hereby restated, superseded and replaced in its
entirety by this Agreement.
 

2.            
ARRANGEMENT.

 
Executive shall provide to the Company, and the Company shall accept from
Executive, the services set forth in Section 4.2 below, subject to the terms and
conditions set forth in this Agreement.
 

3.            
TERM.

 
Executive shall provide to the Company services hereunder during the term of
this Agreement which, unless otherwise terminated pursuant to the provisions of
Article 7 hereof, shall be the period ending three (3) years from any date as of
which the term is being determined (the “Employment Term”). The date on which
the Employment Term ends, including any extensions thereof, is sometimes
hereinafter referred to as the “Expiration Date.” Pursuant to, and in accordance
with, Section 7.7 hereof, the Company is required to engage Executive to render
consulting services to the Company after Executive ceases to be employed by the
Company.
 

4.            
CAPACITY, SERVICES AND PERFORMANCE.

 

 4.1           
Capacity.

 
Executive shall serve the Company as its Chairman of the Board of Directors of
the Company (the “Board”) and Chief Executive Officer, or in such other Board or
executive capacity as the Board may designate from time to time, but only upon
agreement with Executive.
 

4.2           
Services.

 
In the capacity set forth in Section 4.1 above, Executive shall be retained by
the Company and shall perform such duties and responsibilities on behalf of the
Company as Executive and the Board shall by mutual agreement from time to time
determine.
 

--------------------------------------------------------------------------------


 
 

4.3           
Performance.

 
During the Employment Term, Executive shall use his business judgment, skill and
knowledge to the advancement of the Company's interests and to the discharge of
his duties and responsibilities hereunder; provided, however, that Executive
shall be required only to devote so much time as Executive determines is
reasonably necessary to discharge his duties as Chairman of the Board and Chief
Executive Officer, and, subject to the provisions of Section 6 below, Executive
may engage in other business activities during the Employment Term.
 

5.            
COMPENSATION AND BENEFITS.

 

   5.1           
Salary. Effective as of January 1, 2007

 
Executive shall receive an annual salary (the “Salary”) of nine-hundred and
thirty-six thousand dollars ($936,000) during each year of the Employment Term.
The Salary shall be subject to adjustment from time to time by the Board;
provided, however, that at no time shall the Salary be adjusted below the Salary
for the preceding year. Commencing on January 1, 2007, and on January 1st of
each year thereafter during the Employment Term, the Salary then in effect shall
be increased by an amount not less than the amount determined by applying to the
Salary then in effect the percentage increase in the U.S. Bureau of Labor
Statistics Consumer Price Index Revised - Urban Wage Earners and Clerical
Workers - National - All Items (1982-84 = 100) (the “Index”) for the consecutive
twelve (12) month period (January through December) immediately preceding such
January 1. If the Index is no longer issued, the Board and Executive shall agree
upon a substitute index issued by such agency which most reasonably reflects the
criteria utilized in the most recent issue of the Index. Except as otherwise
provided in this Agreement, the Salary shall be payable biweekly or in
accordance with the Company's current payroll practices, and shall be pro-rated
for any period of service less than a full year.
 

   5.2           
Bonuses.

 
Executive may receive bonuses from the Company when, as and if determined from
time to time by the Board. Any such bonuses paid to Executive shall be in
addition to the Salary then in effect.
 

5.3           
Benefits.

 
So long as employed, Executive shall be entitled to participate in all employee
benefit plans, life insurance plans, disability income plans, incentive
compensation plans and other benefit plans, other than retirement plans, as may
be from time to time in effect for executives of the Company generally. In
addition, Executive and his spouse, for as long as they each may live, shall be
entitled to (i) all medical, dental and health benefits available from time to
time to the Company's executive officers and their spouses, respectively (other
than medical reimbursement plans) on similar terms and conditions as active
employees (provided that the level of such benefits is not greater than the
benefits available to Executive on December 31, 2004 (and which included 100%
reimbursement of all medical and dental benefits incurred by Executive and his
family, the cost of which is fully paid by the Company), and (ii) the benefits
available under the Company's executive medical reimbursement plan in effect as
of March 1, 2001.
 

5.4           
Business Expenses.

 
So long as employed, the Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by him in the performance of his
services. Any reimbursement shall be paid in accordance with Company policy, but
in any event, no later than March 15th of the year following the year in which
the expense reimbursement accrues.
 
2

--------------------------------------------------------------------------------


 
 

5.5           
Automobile.

 
So long as employed, Executive shall receive either, an automobile owned or
leased by the Company or a monthly automobile allowance, as determined by the
Company, which automobile or allowance shall be at least equivalent to that
which the Company was providing to Executive as of April 30, 2006. The
automobile allowance, if applicable, shall be paid in accordance with Company
policy, but in any event, no later than March 15th of the year following the
year in which the automobile allowance was accrued.
 

5.6           
Equity Incentive Compensation.

 
So long as employed, Executive shall be entitled to participate in any
applicable equity incentive compensation program of the Company.
 

6.            
PROPRIETARY RIGHTS AND NON-COMPETITION.

 
Executive acknowledges that the Company is engaged in a continuous program of
research, development and production in connection with its business, present
and future, and hereby covenants as follows:
 

6.1           
Confidentiality.

 
Executive will maintain in confidence and will not disclose or use, either
during or after the Employment Term, any proprietary or confidential information
or know-how belonging to the Company (“Proprietary Information” hereinafter
defined), whether or not in written form, except to the extent required to
perform duties on behalf of the Company. For purposes of this Agreement,
“Proprietary Information” shall mean any information, not generally known to the
relevant trade or industry, which was obtained from the Company, or which was
learned, discovered, developed, conceived, originated or prepared by Executive
in connection with this Agreement. Such Proprietary Information includes,
without limitation, software, technical and business information relating to the
Company's inventions or products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to Executive's performance under this Agreement, and any other
information which is identified as confidential by the Company, but only so long
as the same is not generally known in the relevant trade or industry.
 

6.2           
Inventions.

 

6.2.1        
Definition of Inventions. For purposes of this Agreement, “Inventions” shall
mean any new or useful art, discovery, contribution, finding or improvement,
whether or not patentable, and all related know-how. Inventions shall include,
without limitation, all designs, discoveries, formulae, processes, manufacturing
techniques, semiconductor designs, computer software, inventions, improvements
and ideas.

 

6.2.2        
Disclosure and Assignment of Inventions. Executive will promptly disclose and
describe to the Company all Inventions which he may solely or jointly conceive,
develop, or reduce to practice during the Employment Term or the Consulting
Period (as defined in Section 7.7) (i) which relate at the time of conception,
development, or reduction to practice of the Invention to the Company's business
or actual or demonstrably anticipated research or development, (ii) which were
developed, in whole or in part, on the Company's time or with the use of any of
the Company's equipment, supplies, facilities or trade secret information, or
(iii) which resulted from any work performed by Executive for the Company (the
“Company's Inventions”). Executive hereby assigns to the Company all of his
right, title and interest world-wide in and to the Company's Inventions and in
all intellectual property rights based upon the Company's Inventions; provided,
however, that Executive does not assign or agree to assign any Inventions,
whether or not relating in any way to the Company's business or demonstrably
anticipated research and development, which were made by him prior to the date
of this Agreement, or which were developed by him independently during the
Employment Term and not under the conditions stated in subparagraph (ii) above.

 
3

--------------------------------------------------------------------------------


 
 

6.3           
Documents and Materials.

 
Upon termination of this Agreement or at any other time upon the Company's
request, Executive will promptly deliver to the Company, without retaining any
copies, all documents and other materials furnished to him by the Company (other
than personal copies of documents relating to Executive’s employment terms),
prepared by him for the Company or otherwise relating to the Company's business,
including, without limitation, all written and tangible material in his
possession incorporating any Proprietary Information.
 

6.4           
Competitive Employment.

 
During the Employment Term, the Consulting Period (as defined in Section 7.7),
if applicable, and for a period of two (2) years thereafter (collectively, the
“Extended Term”), Executive will not engage in any employment, consulting, or
other activity in any business competitive with the Company without the
Company's written consent, which consent shall not be unreasonably withheld;
provided, however, that nothing in this Section 6.4 shall preclude Executive
from serving as a director of any other corporation, or a partner or investor in
a private equity firm.
 

6.5           
Non-Solicitation.

 
During the Extended Term, Executive will not solicit or encourage, or cause
others to solicit or encourage, any employees of the Company to terminate their
employment with the Company.
 

6.6           
Acts to Secure Proprietary Rights.

 

6.6.1        
Further Acts. Executive agrees to perform, during and after the Employment Term
and the Consulting Period, if applicable, all acts deemed necessary or desirable
by the Company to permit and assist it, at its expense, in perfecting and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Company's Inventions. Such acts may include, without limitation, execution
of documents and assistance or cooperation in the registration and enforcement
of applicable patents and copyrights or other legal proceedings.

 

6.6.2        
Appointment of Attorney-In-Fact. In the event that the Company is unable, for
any reason whatsoever, to secure Executive's signature to any lawful and
necessary document required to apply for or execute any patent, copyright or
other applications with respect to any of the Company's Inventions (including
improvements, renewals, extensions, continuations, divisions or continuations in
part thereof), Executive hereby irrevocably appoints the Company and its duly
authorized officers and agents as his agents and attorneys-in-fact to execute
and file any such application and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights or other rights
thereon with the same legal force and effect as if executed by him, intending
hereby to create a so-called “durable power” which will survive any subsequent
disability.

 
4

--------------------------------------------------------------------------------


 
 

6.7           
No Conflicting Obligations.

 
Executive's performance of this Agreement does not breach and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by him.
 

6.8           
Corporate Opportunities.

 
Executive agrees that during the Employment Term and the Consulting Period, if
applicable, he will first present to the Board, for its acceptance or rejection
on behalf of the Company, any opportunity to create or invest in any company
which is or will be involved in equipping or furnishing airplane cabin
interiors, which comes to his attention and in which he, or any of his
affiliates, might desire to participate. If the Board rejects the same or fails
to act thereon in a reasonable time, Executive shall be free to invest in,
participate or present such opportunity to any other natural person,
corporation, limited liability company, limited or general partnership, or any
other entity (each, a “Person”).
 

6.9           
Specific Performance.

 
Executive acknowledges that a breach of any of the promises or agreements
contained herein could result in irreparable and continuing damage to the
Company for which there may be no adequate remedy at law, and the Company shall
be entitled to seek injunctive relief and/or a decree for specific performance.
 

7.            
TERMINATION AND CHANGE OF CONTROL.

 

7.1           
Termination Date; Termination or Resignation other than Contemporaneously with a
Change of Control. 

 

7.1.1        
Termination Date. The term “Termination Date” shall mean the date on which
Executive's employment with the Company terminates for any reason prior to the
Expiration Date.

 

7.1.2        
Termination by Executive. If Executive resigns his employment for any reason
other than (i) death pursuant to Section 7.2, (ii) incapacity pursuant to
Section 7.3, (iii) Good Reason following a Change of Control pursuant to Section
7.4.3 or (iv) contemporaneously with a Change of Control pursuant to Section
7.4.2, then on the Termination Date, Executive shall receive payment of (A) any
accrued and unpaid Salary through the Termination Date, (B) the entire remaining
unpaid balance of the Retirement Compensation pursuant to Section 7.6 hereof,
determined as of the Termination Date, and (C) the Severance Pay pursuant to
Section 7.5 hereof. In addition, Executive and his spouse shall continue to be
entitled to medical, dental and health benefits pursuant to Section 5.3 hereof
and the Company shall engage Executive to render consulting services to the
Company in accordance with Section 7.7 hereof.

 
5

--------------------------------------------------------------------------------


 

7.1.3        
Termination by the Company. If the Company terminates Executive’s employment
hereunder for any reason other than (i) death pursuant to Section 7.2, (ii)
incapacity pursuant to Section 7.3 or (iii) contemporaneously with a Change of
Control pursuant to Section 7.4.2, then on the Termination Date, Executive shall
receive payment of (A) any accrued and unpaid Salary through the Termination
Date, (B) any bonuses payable to Executive for any fiscal periods of the Company
ending prior to the Termination Date, (C) a lump sum equal to his Salary from
the Termination Date through the Expiration Date, (D) the entire remaining
unpaid balance of the Retirement Compensation pursuant to Section 7.6 hereof,
determined as of the Expiration Date, and (E) the Severance Pay pursuant to
Section 7.5 hereof. In addition, (x) Executive and his spouse shall continue to
be entitled to medical, dental and health benefits pursuant to Section 5.3
hereof, (y) any stock options, restricted stock awards or other equity awards
granted to Executive that would not vest on or prior to the Termination Date
shall vest and be exercisable immediately, and, notwithstanding any termination
of employment provisions set forth in the applicable agreement, all stock
options shall continue to be exercisable until their original stated expiration
date and (z) the Company shall engage Executive to render consulting services to
the Company in accordance with Section 7.7 hereof.

 

7.2           
Death.

 

7.2.1        
Executive's employment hereunder shall terminate upon his death. In such event,
the Company shall, within thirty (30) days following the date of death, pay to
such Person as Executive shall have designated in a notice filed with the
Company, or if no such Person shall have been designated, to his estate, a lump
sum payment equal to (i) the Salary that would have been due to Executive had
this Agreement been in effect from the date of his death until the Expiration
Date and (ii) the entire remaining unpaid balance of the Retirement Compensation
as provided in Section 7.6 below, determined as of the Termination Date.

 

7.2.2        
Upon Executive’s death during or after the Employment Term, the Company shall,
within thirty (30) days following the date of death, also pay to such Person as
Executive shall have designated in a notice filed with the Company, or if no
such Person shall have been designated, to his estate, a lump-sum death benefit
in the amount of three (3) million dollars in accordance with the Death Benefit
Agreement attached as Exhibit A hereto.

 

7.2.3        
The Company shall, within thirty (30) days following Executive’s date of death,
also pay to such Person as Executive shall have designated in a notice filed
with the Company, or if no such Person shall have been designated, to his
estate, a lump-sum equal to (i) any accrued and unpaid Salary through his date
of death, and (ii) any bonuses payable to Executive for any fiscal periods of
the Company ending prior to the date of death. Executive’s spouse shall continue
to be entitled to medical, dental and health benefits pursuant to Section 5.3
hereof.

 

7.3           
Incapacity. If Executive shall for at least six (6) consecutive months during
the Employment Term have been unable to perform his material duties under this
Agreement by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, the Company may terminate
Executive's employment as provided in this Section 7.3. If the Company desires
to so terminate Executive's employment, the Company shall:

 

(i)        
give prompt notice to Executive of any such termination;

 

(ii)       
until the Expiration Date, continue to pay to Executive an annual amount equal
to two (2) times the Salary in effect on the Termination Date. The payments
shall be made in equal bi-monthly installments commencing on the first payroll
period following the Termination Date;

 
6

--------------------------------------------------------------------------------


 
 

(iii)      
pay to Executive the entire remaining unpaid balance of the Retirement
Compensation as provided in Section 7.6 and below, determined as of the
Termination Date;

 

(iv)      
pay to Executive within ten (10) business days after the Termination Date a
lump-sum equal to (A) any accrued and unpaid Salary through the Termination Date
and (B) any bonuses payable to Executive for any fiscal periods of the Company
ending prior to the Termination Date; and

 

(v)       
continue to provide medical, dental and health benefits as provided in Section
5.3 hereof.

 
Any dispute between the Board and Executive with respect to Executive's
incapacity shall be settled by reference to a competent medical authority
mutually agreed to by the Board and Executive or his personal representative,
whose decision shall be binding on all parties.
 

7.4           
Change of Control; Definitions.

 

7.4.1        
Change of Control. If a “Change of Control” of the Company occurs, the Company
will be obligated as provided in this Section 7.4.1. For purposes of determining
the Company’s obligations under this Section 7.4.1, the date on which a Change
of Control occurs shall be referred to as the “Change of Control Date.” If a
Change of Control occurs during the Employment Term, the Company or its
successor in interest shall:

 

(i)        
within five (5) business days after the Change of Control Date, pay to Executive
the amount of any Gross-Up Payment payable by the Company to Executive under
Section 7.8 hereof;

 

(ii)       
continue to provide to Executive and his spouse, for their respective lifetimes,
medical, dental and health benefits as provided in Section 5.3 hereof; provided,
however, that the terms and level of such benefits shall be substantially
similar as Executive and his spouse were receiving as of the Change of Control
Date, or if greater, as they were receiving on December 31, 2004;

 

(iii)      
provide that any stock options, restricted stock awards or other equity awards
granted to Executive that would not vest on or prior to the Change of Control
Date shall vest and, if applicable, be exercisable upon the earlier of (i) the
Change of Control Date and (ii) the execution of an agreement, if any, that
would constitute a Change of Control (regardless of whether such agreement is
consummated), and, notwithstanding any termination of employment provisions set
forth in the applicable agreement, such stock options (or similar equity awards)
shall continue to be exercisable until their original stated expiration date;
and

 
7

--------------------------------------------------------------------------------


 
 

7.4.2        
Termination or Resignation Contemporaneous with a Change of Control. If,
contemporaneously with a Change of Control, Executive’s employment is terminated
by the Company for any reason or Executive resigns his employment for any reason
the Company shall:

 

(i)        
pay to Executive within ten (10) business days after the Termination Date a
lump-sum equal to (A) any accrued and unpaid Salary through the Termination Date
and (B) any bonuses payable to Executive for any fiscal periods of the Company
ending prior to the Termination Date;

 

(ii)       
pay to Executive the entire remaining unpaid balance of the Retirement
Compensation, as provided in Section 7.6 and below, determined as of the
Termination Date;

 

(iii)      
continue to provide medical, dental and health benefits as provided in Section
5.3 hereof;

 

(iv)      
engage Executive to render consulting services to the Company in accordance with
Section 7.7 hereof; and

 

(v)       
pay to Executive the Severance Payment pursuant to Section 7.5 hereof.

 

7.4.3        
Resignation for Good Reason following a Change of Control. If, following a
Change of Control, Executive resigns his employment for Good Reason, then on the
Termination Date, Executive shall receive payment of (A) any accrued and unpaid
Salary through the Termination Date, (B) any bonuses payable to Executive for
any fiscal periods of the Company ending prior to the Termination Date, (C) a
lump sum equal to his Salary from the Termination Date through the Expiration
Date, (D) the entire remaining unpaid balance of the Retirement Compensation
pursuant to Section 7.6 hereof, determined as of the Expiration Date, and (E)
the Severance Pay pursuant to Section 7.5 hereof. In addition, (x) Executive and
his spouse shall continue to be entitled to medical, dental and health benefits
pursuant to Section 5.3 hereof, (y) any stock options, restricted stock awards
or other equity awards granted to Executive that would not vest on or prior to
the Termination Date shall vest and be exercisable immediately, and,
notwithstanding any termination of employment provisions set forth in the
applicable agreement, all stock options shall continue to be exercisable until
their original stated expiration date and (z) the Company shall engage Executive
to render consulting services to the Company in accordance with Section 7.7
hereof.

 

7.4.4        
Grantor Trust. If, at anytime during the Employment Term it appears that a
Change of Control is likely to occur, the Company hereby agrees to establish a
grantor trust pursuant to Subpart E, part I, subchapter J, chapter I, subtitle A
of the Code. The grantor trust shall serve as a vehicle for accumulating assets
to secure its potential obligations to Executive in the event of a Change of
Control. Such obligation may be paid from the general assets of the Company or
from the assets of any such rabbi trust. Any trust so established and any assets
held therein will be subject to the claims of the Company’s creditors.

 
8

--------------------------------------------------------------------------------


 
 

7.4.5        
Definitions.

 

(i)        
For purposes of this Agreement, a “Change of Control” means:

 

(A)       
Individuals who, as of January 1, 2005 (the “Effective Date”) constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any Person becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Securities Exchange Act) shall be, for purposes of
this Agreement, considered as though such Person were a member of the Incumbent
Board;

 

     (B)       
a transaction or other event occurs such that any Person or Persons acting as a
group acquires ownership of stock of the Company that, together with stock held
by such Person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company;

 

(C)       
a transaction or other event occurs such that any one Person or group acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or group) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

 

(D)       
a transaction or other event occurs such that any one Person or group acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or group) ownership of assets of the Company
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions; provided, however, that no acquisition of
ownership of the assets of the Company shall be deemed a Change of Control if
the acquiring Person or group is:

 

(1)      
A shareholder of the Company in exchange for or with respect to its stock;

 

(2)      
Any Majority Owned Entity, as defined below, of the Company;

 
9

--------------------------------------------------------------------------------


 
 

(3)      
A Person or group of which the Company is a Majority Owned Entity; or

 

(4)      
A Majority Owned Entity of any Person or group described by (3), above.

 

(ii)       
For the purposes of this Section 7.4.5, Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as the result of the same public offering.
However, Persons will be considered to be acting as a group if they are owners
of a Person that enters into a merger, consolidation, purchase or acquisition of
stock or assets or similar business transaction with the Company.

 

(iii)      
For the purposes of this Section 7.4.5, a “Majority Owned Entity” of any Person
is any entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by such Person.

 

(iv)      
A Change of Control shall occur on the effective date of any event specified in
Section 7.4.5(i) above. In connection with any determination of ownership for
purposes of Section 7.4.5(i) above, the attribution rules of Section 318(a) of
the Internal Revenue Code of 1986, as amended, (the “Code”) shall apply.

 

(v)       
For purposes of this Agreement, “Good Reason” means:

 

(A)       
Any decrease in Executive’s Salary or a failure by the Company to pay any
material compensation due and payable to Executive in connection with his
employment;

 

(B)       
Any change in Executive’s responsibilities, positions, duties, status title or
reporting relationships;

 

(C)       
Executive ceasing to be the Chief Executive Officer of a publicly traded company
pursuant to this Agreement;

 

(D)       
Following a Change of Control, the Company (or its successor) requiring
Executive to be based at any office or location other than Executive’s principal
place of employment immediately prior to the effective date of the Change of
Control, if applicable; or

 

(E)       
A material breach by the Company of any term of this Agreement;

 
provided that Executive has given notice thereof to the Company and the Company
has not cured the Good Reason within thirty (30) days after receiving such
notice.
 
10

--------------------------------------------------------------------------------


 
 

7.5           
Severance Pay.

 
If Executive's employment with the Company is terminated for any reason, other
than due to (i) Executive's death pursuant to Section 7.2 hereof, or (ii)
Executive's incapacity pursuant to Section 7.3 hereof, then within five (5)
business days after Executive's Termination Date, the Company shall pay to
Executive, a lump sum amount equal to the Salary in effect on the Termination
Date, which lump sum shall not be pro-rated. The obligations of the Company
pursuant to this Section 7.5 are in addition to any other obligations under
Section 7 hereof.
 

7.6           
Retirement Compensation.

 

7.6.1        
Amount of Retirement Compensation. In recognition that Executive founded the
Company and will not be eligible for any retirement plan to be offered by the
Company to its executives (as provided in Section 5.3 above), Executive shall be
entitled to retirement compensation (“Retirement Compensation”) equal to the
product of (i) 150% times (ii) the annual Salary then in effect (the “Specified
Annual Salary”) multiplied by (iii) the number of years of service provided by
Executive to the Company, such service having commenced as of August 1, 1987
(“Commencement Date”), with a ratable adjustment should Executive's final period
of service be less than a full year. The Retirement Compensation as so
determined shall be paid to Executive (or in the event of Executive's subsequent
death, to such Person as Executive shall have designated in a notice filed with
the Company or, if no such Person shall have been designated, to his estate) at
the times specified in Section 7.6.2 below, or contributed to the Retirement
Trust described in Section 7.6.3 below in accordance with that Section. The
amount of the Retirement Compensation so due and payable shall not be
present-valued or otherwise reduced by use of any other discount or discounting
method.

 

7.6.3        
Payment of Retirement Compensation.

 

(i)        
Within five business days after the date on which the BE Aerospace, Inc.
Executive Compensation Trust II dated April 21, 1999, as amended, is terminated
(the “Distribution Date”), the Company will distribute the amount of Retirement
Compensation that would have been payable to Executive under Section 7.6.1 as of
the Distribution Date, based on his years of service through the Distribution
Date and his then Specified Annual Salary.

 

(ii)       
Within five (5) business days after Executive's actual Termination Date, the
Company shall pay to Executive an amount equal to (x) the Retirement
Compensation payable to Executive as determined in Section 7.6.1 hereof less (y)
the sum of (1) the amount of Retirement Compensation previously distributed to
Executive pursuant to Section 7.6.2(i) hereof, and (2) the amounts previously
distributed pursuant to Section 7.6.3(i) or 7.6.3(ii).

 
11

--------------------------------------------------------------------------------


 
 

7.6.4        
Retirement Trust.

 

(i)        
Within ninety days after the Distribution Date, the Company shall establish a
trust for the duration of the Employment Term, and, commencing on such date and
on a quarterly basis thereafter, each a “Contribution Date” the Company shall
contribute to the trust (the “Retirement Trust”) for the benefit of Executive an
amount equal to (a) the Retirement Compensation that would be payable to
Executive under Section 7.6.2(ii) if the Contribution Date was his Termination
Date minus (b) the total of all contributions made to the Retirement Trust by
the Company as of such Contribution Date. The Retirement Trust to which the
Company shall make these contributions shall be irrevocable. The Retirement
Trust shall provide that Executive may withdraw from the Retirement Trust,
within the 30 day period beginning on the date on which he receives notice from
the Company that the Company has made a contribution pursuant to this Section
7.6.3(i) an amount up to but not to exceed the amount of that contribution. If
and to the extent that Executive fails to exercise this withdrawal right within
the 30 day period, such withdrawal right shall lapse. The Retirement Trust also
shall contain such other provisions as the Company and Executive reasonably
agree are necessary in order for the Retirement Trust to qualify as a grantor
trust under Section 671 of the Code with Executive as the grantor. The trust
agreement for the Retirement Trust shall provide that any assets remaining in
the Retirement Trust, after payment of all the Retirement Compensation payable
pursuant to this Section 7.6, shall be paid to Executive, and that the
Retirement Trust shall be exempt from the claims of the Company's creditors.

 

(ii)       
As of the last day of each calendar quarter ending on or after the Distribution
Date, during the Employment Term, the trustee of the Retirement Trust shall be
required to distribute to Executive 25% of the amount by which (x) the Assumed
Taxes that the Company reasonably estimates will be assessed upon Executive for
the calendar year for which the distribution is being made as a result of his
beneficial interest in the Retirement Trust, exceeds (y) the amount withdrawn by
Executive in such calendar year pursuant to Section 7.6.3(i). For this purpose,
the term “Assumed Taxes” shall mean the Federal, State and local income and
employment taxes that would be payable by Executive for the year in question,
assuming that the amount taxable would be subject to the highest Federal and
applicable State and local income and employment taxes.

 

7.7           
Consulting Arrangement. In the event that Executive's employment terminates for
any reason (including, without limitation, Executive's voluntary resignation)
other than death pursuant to Section 7.2 or incapacity pursuant to Section 7.3,
then the Company shall retain Executive to perform consulting services for a
period of five (5) years following the Termination Date (the “Consulting
Period”). The terms of Executive’s consulting arrangement are set forth on
Exhibit B attached hereto.

 
12

--------------------------------------------------------------------------------


 
 

7.8           
Certain Additional Payments by the Company.

 

7.8.1        
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, distribution, benefit, equity-based or
other compensation or other transfer or action by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise and including without
limitation any additional payments required under this Section 7.8) (a
“Payment”) would be subject to an excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to any
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Company shall
make a payment to Executive (a “Gross-Up Payment”) in an amount such that after
payment by Executive of all taxes (including any Excise Tax) imposed upon the
Gross-Up Payment, Executive retains (or has had paid to the Internal Revenue
Service on his behalf) an amount of the Gross-Up Payment equal to the sum of (x)
the Excise Tax imposed upon the Payments and (y) the product of any deductions
disallowed because of the inclusion of the Gross-Up Payment in Executive's
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, Executive shall be
deemed to (i) pay federal income taxes at the highest marginal rates of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made, and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local.

 

7.8.2        
Subject to the provisions of Section 7.8.3, all determinations required to be
made under this Section 7.8, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte & Touche
LLP (the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within 15 business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 7.8, shall be paid by the Company to
Executive within five days of the receipt of the Accounting Firm's
determination. If the Accounting Firm determines that no Excise Tax is payable
by Executive, it shall furnish Executive with a written opinion that failure to
report the Excise Tax on Executive's applicable federal income tax return would
not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 7.8 and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

 
13

--------------------------------------------------------------------------------


 
 

7.8.3        
Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

(i)        
give the Company any information reasonably requested by the Company relating to
such claim,

 

(ii)       
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

 

(iii)      
cooperate with the Company in good faith in order effectively to contest such
claim, and

 

(iv)      
permit the Company to participate in any proceedings relating to such claim;

 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7.8.3, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
 

7.8.4        
If, after the receipt by Executive of an amount advanced by the Company pursuant
to Section 7.8.3, Executive becomes entitled to receive any refund with respect
to such claim, Executive shall (subject to the Company's complying with the
requirements of Section 7.8.3 promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 7.8.3, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 
14

--------------------------------------------------------------------------------


 
 
7.9   Restricted Stock Award. On July 31, 2006, the Company granted to
Executive, without payment by Executive, 387,878 shares of restricted common
stock of the Company (the “Restricted Stock”). The Restricted Stock was granted
pursuant to and on the terms provided in the Company’s 2005 Long-Term Incentive
Plan, as amended (the “Plan”), and, to the extent not inconsistent with the
terms hereof, the applicable Restricted Stock Award Document (as defined in the
Plan). The Restricted Stock granted to Executive pursuant to this Section 7.9
will vest and become unrestricted ratably over a four-year period commencing on
July 31, 2007, the first anniversary of the grant date and or each anniversary
thereafter, provided that Executive is employed by the Company or is rendering
consulting services pursuant to Section 7.7 hereof on each vesting date. In
addition, the Restricted Stock will immediately become fully vested and
unrestricted, (i) immediately prior to a Change of Control, (ii) upon
Executive’s death or termination due to incapacity, or (iii) upon termination of
Executive’s employment by the Company for any reason. For the avoidance of
doubt, all vesting of the Restricted Stock pursuant to this Section 7.9 shall be
subject to the provisions of Sections 7.8 and 12 of this Agreement.
 

8.            
WITHHOLDING.

 
Without limiting the effect of Sections 7.8 and 12, all payments made by the
Company under this Agreement shall be reduced by any amounts in respect of
income, social security, FICA and other similar taxes at the then-prevailing
rates required to be withheld by the Company under applicable law.
 

9.            
INDEMNIFICATION.

 
To the maximum extent permitted under Florida law as from time to time in
effect, and subject to any mandatory exclusion of indemnification under Delaware
law applicable to the indemnification of Executive under this Section 9, the
Company hereby agrees to indemnify Executive and hold him harmless from, against
and in respect of any and all damages, deficiencies, actions, suits,
proceedings, demands, assessments, judgments, claims, losses, costs, expenses,
obligations and liabilities arising from or related to the performance of the
services under this Agreement by Executive.
 

10.          
LEGAL FEES.

 
In the event of a dispute between the parties with respect to any payments due
hereunder in connection with a Change of Control, the Company will pay the costs
of any legal fees and related expenses incurred in connection with such dispute.
Such costs and expenses shall be advanced to Executive currently as reasonably
required to continue such action or proceeding.  
 
15

--------------------------------------------------------------------------------


 
 

11.          
UNFUNDED STATUS.

 
This Agreement is intended to constitute an unfunded plan for incentive
compensation. Except with respect to the Retirement Compensation, nothing
contained herein shall give Executive any rights that are greater than those of
a general unsecured creditor of the Company. In its sole discretion, the Stock
Option and Compensation Committee of the Board may authorize the creation of
trusts, acquisition of life insurance policies or other arrangements to meet the
obligations created under this Agreement.
 

12.          
SECTION 409A.

 

12.1         
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” as defined in Section 409A of the Code he shall not be
entitled to any payments upon a termination of his employment until the earlier
of (i) the first business day following the date which is six months after
Executive’s termination of employment for any reason other than death or (ii)
Executive’s date of death. The Company shall establish a trust pursuant to Rev.
Proc. 92-64, promulgated under subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as modified by Notice 2000-56, and fund any such
payments that are deferred pursuant to this Section 12.1 that otherwise would be
immediately payable to Executive. The provisions of this Section 12.1 shall only
apply if required to comply with Section 409A of the Code.

 

12.2         
If any provision of this Agreement contravenes any regulations or Treasury
guidance promulgated under Section 409A of the Code, or if any tax is imposed
under such Section 409A on any payment to be received by Executive hereunder,
this Agreement or any provision hereof may be reformed by Executive, subject to
the consent of the Company which consent shall not be unreasonably withheld, to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. Executive agrees in good faith to consider any such reformation proposed
by the Company.

 

12.3         
The provisions of Section 7.8 of this Agreement, mutatis mutandis, shall apply
to any imposition of taxes on Executive under Section 409A of the Code so that
Executive shall be fully grossed up for the amount of, and shall not be
adversely affected by, such taxes.

 

13.          
WAIVER.

 
Executive's or the Company's failure to insist upon strict compliance with any
provision hereof or any other provision of this Agreement or the failure to
assert any right that Executive or the Company may have hereunder shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement. Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.
 

14.          
SEVERABILITY.

 
If any part of this Agreement is found to be invalid or unenforceable, that part
will be deemed amended to achieve as nearly as possible the same economic effect
as the original provision, and the remainder of this Agreement will remain in
full force and effect.
 
16

--------------------------------------------------------------------------------


 
 

15.          
NOTICES.

 
Any notice or other communication in connection with this Agreement shall be
deemed to be delivered if in writing, addressed as provided below (or to such
other Person or address as to which either party may notify the other in
accordance with this Section 15) and actually delivered at said address:
If to Executive, to him at:


Amin J. Khoury
        149 South Beach Road
Hobe Sound, FL 33455


If to the Company, to it at:


BE Aerospace, Inc.
1400 Corporate Center Drive
Wellington, FL 33414
Attention: General Counsel



16.          
SURVIVAL.

 
The provisions of Sections 5.3 and 6 through 17 inclusive hereof shall each
survive any termination or expiration of this Agreement.
 

17.          
MISCELLANEOUS.

 
This Agreement, including the attached exhibits, constitutes the entire
understanding of the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous understandings and agreements, whether
oral or written, regarding such subject matter. This Agreement may be amended or
modified only by a written instrument signed by Executive and by a duly
authorized representative of the Company. This Agreement may be executed in any
number of counterparts, which together shall constitute one and the same
instrument.  Except as otherwise provided in this Agreement, this Agreement
shall be governed by and construed in accordance with the laws (other than the
conflicts of law rules) of the State of Florida.




IN WITNESS WHEREOF, the parties hereto have hereunto set their hands, as of the
date first above written.


EXECUTIVE
BE AEROSPACE, INC.
       
____________________________
By:____________________________
 
Title:
         
By: ____________________________
 
Title:

 
17

--------------------------------------------------------------------------------



 
Exhibit A
 
Death Benefit Agreement








 
 
A-1

--------------------------------------------------------------------------------


 
 
Exhibit B
 
Consulting Terms
 
 
 
 
 
B-1

--------------------------------------------------------------------------------



 